NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYLER L. DELANOY,                               No.    14-35953

                Plaintiff-Appellant,            D.C. No. 3:13-cv-06069-RBL

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted August 24, 2017**


Before: NELSON, TROTT and SILVERMAN, Circuit Judges.

      Tyler Delanoy appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Delanoy’s application for social

security disability insurance benefits and supplemental security income under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Ghanim v. Colvin, 736 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      The Commissioner’s determination at Step Two in the sequential evaluation

process is supported by substantial evidence. Webb v. Barnhart, 433 F.3d 683, 687

(9th Cir. 2005). The ALJ properly relied on the absence of record medical evidence

sufficient to support a determination that Delanoy’s migraines did not cause more

than minimal limitation in Delanoy’s ability to perform basic work activities. Id.

      The ALJ gave the following specific and legitimate reasons for assigning

only “little weight” to Dr. Lush’s April 2012 opinion regarding Delanoy’s

functional limitations: (1) Dr. Lush did not sufficiently explain his conclusions or

specifically what he is relying on or whether he reviewed the records that were

provided to him by Delanoy’s representative; (2) Dr. Lush relied too heavily on

Delanoy’s subjective complaints; and (3) Dr. Lush’s opinion that Delanoy cannot

work were contradicted by the opinions of Dr. Heilbrunn and state agency

consultants Dr. Stevick and Dr. Bernandez-Fu. Burrell v. Colvin, 775 F.3d 1133,

1137 (9th Cir. 2014) (holding that the ALJ must make findings setting forth

specific and legitimate reasons for doing so that are supported by substantial

evidence in order to reject the contradicted opinion of a treating physician).




                                          2                                      14-35953
      The ALJ’s reasoned decision in this case is thorough, complete, and well-

explained. He followed the correct legal standard by identifying sufficiently

specific, clear and convincing reasons that are supported by substantial evidence in

the case record for discounting Delanoy’s credibility regarding the debilitating

effects of his symptoms: (1) there was a lack of supporting objective medical

evidence for Delanoy’s subjective complaints; (2) there were inconsistencies

between Delanoy’s subjective complaints and his activities of daily living; and (3)

Delanoy made inconsistent statements about his abilities. Brown-Hunter v. Colvin,

806 F.3d 487 (9th Cir. 2015) (holding that ALJ must support his reasoning in

rejecting subjective testimony with sufficient specificity so that the reviewing court

can conduct a meaningful review). For example, the ALJ cited Delanoy’s

testimony that he could (1) sit for only 20 minutes, (2) stand for only 20 minutes,

and (3) that he became easily fatigued as inconsistent with his prior statements that

he spent “most of the day” on the computer and would play interactive video

games for four hours straight. The ALJ also found that Delanoy made inconsistent

statements about his abilities. Delanoy testified that he could drive for only about

three miles at the most. However, the record indicated that he drove 24.8 miles

from Raymond to Aberdeen to visit his 10-year old daughter whom he took care of

every other weekend and enjoyed taking her to the park.




                                          3                                     14-35953
      The ALJ gave germane reasons for only assigning “some weight” to the

testimony of Delanoy’s mother because her testimony was inconsistent with the

overall record and Delanoy’s own claims. Molina v. Astrue, 674 F.3d 1104, 1114

(9th Cir. 2012).

             AFFIRMED.




                                       4                                  14-35953